DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 212-237 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al  (WO 2017/072649 A1) in view of Raisz et al (US 2011/0039956 A1).
Applicants’ claimed invention is directed to a process for producing a synthetic fuel from hydrogen and carbon dioxide, comprising: extracting hydrogen molecules from at least one hydrogen compound in a hydrogen feedstock to produce a hydrogen-containing feed stream; extracting carbon dioxide molecules from a dilute gaseous mixture in an atmospheric carbon dioxide feedstock to produce a carbon dioxide-containing feed stream, where extracting carbon dioxide molecules comprises: contacting the dilute gaseous mixture with a carbon dioxide capture solution, precipitating at least some captured carbon dioxide into CaCO3 solids, and operating a calciner to calcine the CaCO3 solids to produce a calciner product gas stream comprising the carbon dioxide feed stream; and processing the hydrogen- and carbon dioxide-containing feed streams to produce a synthetic fuel, where at least some material used in at least one of the steps of extracting hydrogen molecules, extracting carbon dioxide molecules, or processing the hydrogen and carbon dioxide containing feed streams comprises material produced in another one of the steps of extracting hydrogen molecules, extracting carbon dioxide molecules, or processing the hydrogen and carbon dioxide containing feed streams.
Bashir teaches methods  for generating syngas from carbon dioxide and hydrogen through a reverse water gas shift (RWGS) reaction. In one non-limiting exemplary embodiment, the method includes combusting a first feedstream containing carbon dioxide, a second feedstream containing oxygen and a third feedstream containing hydrocarbons into an effluent stream containing carbon dioxide; mixing the effluent stream with a stream containing hydrogen to produce a reactant stream; and contacting the reactant stream with a catalyst to produce a product stream containing syngas.  See abstract.
 Bashir teaches in certain embodiments, the method can further include pressurizing one or more of the first, second and third feedstreams to a pressure of about 10 to about 40 bar prior to the combustion of the first, second and third feedstreams. In certain embodiments, the method can further include increasing the temperature of the first feedstream to a temperature from about 350 °C to about 650 °C prior to combustion of the first feedstream. In certain embodiments, the method can further include increasing the temperature of the second feedstream to a temperature from about 250 °C to about 350 °C prior to combustion of the second feedstream. In certain embodiments, the method can further include increasing the temperature of the third feedstream to a temperature from about 350 °C to about 650 °C prior to combustion of the third feedstream [0009].
 Bashir further teaches methods for producing syngas from a first feedstream containing carbon dioxide, a second feedstream containing oxygen and a third feedstream containing natural gas. Some example methods include increasing the temperature of the first feedstream, second feedstream and third feedstream. The method can further include feeding the heated first, second and third feedstreams into a combustion zone to produce an effluent stream containing carbon dioxide. In certain embodiments, the method can include combining the effluent stream with a stream containing hydrogen to generate a reactant stream containing carbon dioxide and hydrogen. The method can further include contacting the reactant stream with a catalyst to produce a product stream containing syngas and steam. The method can include reducing the temperature of the product stream to generate a cooled product stream to condense the steam in the product stream into water and include separating the water from the syngas in the cooled product stream to produce a syngas stream [0012].
 Bashir teaches a method can further include recovering heat from the product stream to reduce the temperature of the product stream and generate a cooled product stream. In certain embodiments, the recovered heat can be used to increase the temperature of one or more of the first, second, and third feedstreams prior to combustion. In certain embodiments, the recovered heat is used to generate steam. In certain embodiments, the method can include recovering unconverted carbon dioxide from the cooled product stream [0011].
 Bashir teaches CO2 used in the method of the presently disclosed subject matter can originate from various sources. In certain embodiments, the CO2 can come from a waste gas stream, e.g., from a plant on the same site, or after recovering CO2 from a gas stream. Recycling CO2 as starting material in the methods of the presently disclosed subject matter can contribute to reducing the amount of CO2 emitted to the atmosphere, e.g., from a chemical production site. The CO2 used within the feedstream can also, at least partly, originate from the effluent gas or product of the disclosed methods and recycled back to the reactor in the feedstream. In certain embodiments, the CO2 feedstream is pressurized to have a pressure from about 2 to about 100 bar, from about 5 to about 70 bar, from about 10 to about 40 bar or from about 20 to about 30 bar [0025].
 Bashir teaches the hydrogen in the hydrogen stream used in the methods of the presently disclosed subject matter can originate from various sources, including gaseous streams coming from other chemical processes, e.g., ethane cracking, methanol synthesis or conversion of CH4 to aromatics. In certain embodiments, the amount of H2 in the hydrogen stream is greater than about 70%, greater than about 80%, greater than about 85%, greater than about 90%, greater than about 95% or greater than about 99%. In certain embodiments, the H2 can be preheated to a temperature from about 100 to about 1000 °C, from about 250 to about 650 °C or from about 350 to about 650 °C. In certain embodiments, the H2 can be preheated in a heat exchanger [0032].
 Bashir teaches the process can further include a separation unit, coupled to the reaction zone, for separating a syngas stream from the product stream. In certain embodiments, the separation unit includes a condenser for removing water from the product stream. In certain embodiments, the separation unit includes a carbon dioxide separation unit for removing carbon dioxide from the product stream. In certain embodiments, the system can further include a transfer line, coupled to the carbon dioxide separation unit, for transferring a stream containing carbon dioxide to the combustion zone [0016].
. Bashir teaches the syngas is suitable for producing oxygenates, like dimethyl ether. In certain embodiments, the reactant stream contains CO2 and H2 in molar ratio of 1 :3 (n=3 in Reaction Formula 1), e.g., to result in a syngas stream having a H2 to CO ratio of about 2: 1. This syngas is suitable for olefin or methanol synthesis processes. In certain embodiments, the reactant stream can contain CO2 and H2 in molar ratio of less than 1 :3, e.g., to result in a syngas stream having a H2 to CO ratio of greater than 2:1. In certain embodiments, the composition of the syngas stream can be further controlled by adjusting the temperature of the RWGS reaction zone, such as by adjusting the flow rate of the first feedstream (containing CO2) to the combustion zone and/or by adjusting the flow rate and/or temperature of the hydrogen stream [0039].
The differences between Bashir and the claimed invention as follows:
Bashir does not teach capturing carbon dioxide using a calcium carbonate;
Bashir does not teach extracting hydrogen from water is already formed and Bashir fails to teach using an electric energy where heat is needed in the process. 
 However, Raisz teaches a process for making syngas and synthetic fuel, wherein carbon dioxide is removed from the system at high pressure by an absorbing liquid of alkali carbonate, then it is not necessary to purify methanol obtained from the carbon monoxide-hydrogen mixture, as no water is formed. The washed carbon dioxide is desorbed and stored in liquid state, until the renewed energy source ensures the hydrogen necessary for the conversion to methanol by electrolysis. The oxygen formed by electrolysis represents a value on the market. Water is already formed in the course of the reaction of carbon dioxide and hydrogen and is separated from methanol by selective condensation.  See abstract and paragraphs 0021-0022.
Raisz further teaches that by using a part of the purified gases in the gas motor the electric energy is provided which by decomposing water provides the oxygen to be injected into the generator into the fix bed, and the obtained hydrogen provides the appropriate CO-H2 ratio in the methanol reactor. By storing the carbon dioxide extracted from the syngas by washing with water, it is converted to methanol by mixing it with hydrogen gas prepared by the aid of electric energy obtained from the periodically available renewed energy. Methanol is synthesized in a catalytic reactor under a pressure of 17-75 bar and at a temperature of 100-2600C.  see paragraphs 0019-0020.
 	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cure the deficiency of the Bashir reference by incorporating the teachings of the Raisz reference in Bashir to increase the efficiency of the process by reducing the waste and carbon emission.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622